     Case 3:21-cv-00837-L-BLM Document 1 Filed 04/30/21 PageID.1 Page 1 of 5



 1     SULAIMAN LAW GROUP, LTD
       Alexander J. Taylor (Cal. Bar No. 332334)
 2     2500 S. Highland Avenue
 3     Suite 200
       Lombard, Illinois 60148
 4     +1 331-307-7646
       ataylor@sulaimanlaw.com
 5
       Attorney for the Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT
 8                                  SOUTHERN DISTRICT OF CALIFORNIA
 9

10      MALIKAH L. ANDERSON,                           Case No.    '21CV837 H     BLM
11                         Plaintiff,                  COMPLAINT FOR DAMAGES
12                v.                                   1. VIOLATIONS OF THE FAIR DEBT
                                                       COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                     § 1692 ET SEQ.
        MIDLAND CREDIT MANAGEMENT,
14      INC.,                                          DEMAND FOR JURY TRIAL
15                         Defendant.
16

17
              NOW COMES Malikah L. Anderson (“Plaintiff”), by and through her undersigned
18
       counsel, complaining of the Defendant, Midland Credit Management, Inc. (“Defendant”) as
19
       follows:
20

21                                          NATURE OF THE ACTION

22        1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
23     Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
24
                                           JURISDICTION AND VENUE
25
          2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C. §1331
26
       as the action arises under the laws of the United States.
27

28
                                                          1
     Case 3:21-cv-00837-L-BLM Document 1 Filed 04/30/21 PageID.2 Page 2 of 5



 1         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 2     and is headquartered in the Southern District of California.
 3
                                                      PARTIES
 4
           4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,
 5
       is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 6
           5. Defendant is a collection agency with its headquarters located at 350 Camino De La Reina,
 7

 8     Suite 300, San Diego, California 92108.

 9         6. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as its principal business
10     purpose is the collection of defaulted debts owed to others.
11
           7. Defendant acted through its agents, employees, officers, members, directors, heirs,
12
       successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
13
       relevant to the instant action.
14

15                                       FACTS SUPPORTING CAUSE OF ACTION
16
           8. Around the summer of 2018, Plaintiff discovered she was the victim of identity theft as
17
       numerous companies she had no prior business relationship with contacted her.
18
           9. After filing a police report, and working with the Credit Reporting Bureaus, Plaintiff
19
       believed the majority of the pitfalls associated with the identity theft were behind her.
20

21         10. In May 2019, Plaintiff received a collection letter from Defendant, attempting to collect on

22     an allegedly defaulted Synchrony Bank debt (“alleged debt”).
23         11. Consequently, Plaintiff sent written correspondence to Defendant stating that she was a
24
       victim of identity theft and that the alleged debt was not hers.
25
           12. Defendant failed to respond to Plaintiff’s letter.
26
           13. On May 29, 2019, Defendant began reporting the alleged debt to the Credit Reporting
27

28     Bureaus.

                                                           2
     Case 3:21-cv-00837-L-BLM Document 1 Filed 04/30/21 PageID.3 Page 3 of 5



 1         14. Subsequently, Defendant continued to try to collect the alleged debt from Plaintiff.
 2         15. On April 23, 2021, Plaintiff received a letter stating she had been sued on the alleged debt.
 3
       The letter further provided a case number a number and a hearing date of June 21, 2021.
 4
           16. Despite not owing the alleged debt, the letters portrayed to Plaintiff that the alleged debt
 5
       was still due, owed, and had been placed with its office for collection.
 6

 7         17. Moreover, Defendant has filed a lawsuit in an attempt to collect on the alleged debt.

 8         18. Plaintiff was extremely worried that there could be negative consequences if she did not

 9     pay the debt, even though she knew it did not belong to her.
10
           19. Defendant’s misleading conduct has severely disrupted Plaintiff’s daily life and general
11
       well-being as Plaintiff constantly feared serious consequences.
12
           20. Concerned about the violations of her rights, Plaintiff was forced to seek the assistance of
13
       counsel to file this action to prevent Defendant from further deception in the future, thus incurring
14

15     costs and expenses.

16          COUNT I – DEFENDANT’S VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
17         21. Plaintiff restates and realleges paragraphs 1 through 20 as though fully set forth herein.
18
           22. The Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
19
           23. The subject account qualifies as “debt” as defined by FDCPA §1692a(5) as it arises out of
20
       a transaction due or asserted to be owed or due to another for personal, family, or household
21

22     purposes.

23         24. Defendant qualify as a “debt collector” as defined by §1692a(6) because they regularly

24     collects debts and use the mail and/or the telephones to collect delinquent consumer accounts.
25         25. Defendant acted through its agents, employees, officers, members, directors, heirs,
26
       successors, assigs, principals, trustees, sureties, subrogees, representatives and insurers at all times
27
       relevant to the instant action.
28
                                                           3
     Case 3:21-cv-00837-L-BLM Document 1 Filed 04/30/21 PageID.4 Page 4 of 5



 1         26. Defendant’s communications to Plaintiff in her consumer report were made in connection
 2     with the collection of the subject accounts.
 3
           27. Defendant violated 15 U.S.C. §§1692e, e(2), e(8), and e(10), through its debt collection
 4
       efforts.
 5
                  a. Violations of FDCPA § 1692e
 6

 7         28. Defendant violated §1692e, and e(2) when they misrepresented the character, amount, or

 8     legal status of the subject accounts. The subject accounts were not owed at the time Defendant

 9     demanded payment through the misreporting of the subject account because the subject account
10
       did not belong to Plaintiff. Specifically, Plaintiff did not have any legal or personal obligation to
11
       pay Defendant as the subject accounts belonged to someone else.
12
           29. Moreover, Defendant violated §1692e(2) when they caused a lawsuit to be filed against
13
       Plaintiff in an attempt to collect on a debt she does not owe.
14

15         30. Defendant violated §1692e(8) by communicating false credit information to Equifax,

16     TransUnion, and Experian that they knew, or should have known, to be false by inaccurately
17     reporting a balance and an unpaid status. This information was inaccurate and misleading because
18
       the subject account did not belong to Plaintiff.
19
           31. 15 U.S.C. §1692e(8) also requires a debt collector to disclose the fact that a debt is disputed.
20
           32. Defendant violated §1692e(8) when it failed to designate its tradelines as disputed after
21

22     receiving notice of Plaintiff’s dispute.

23         33. Defendant violated §1692e(10) when it used false representations and/or deceptive means

24     to collect and/or attempt to collect the subject account. The subject account were not owed at the
25     time Defendant demanded payment because the subject accounts did not belong to Plaintiff.
26
           34. As experienced creditors and debt collectors, Defendant knew or should have known the
27
       ramifications of collecting on debts that do not belong to the intended consumers.
28
                                                           4
     Case 3:21-cv-00837-L-BLM Document 1 Filed 04/30/21 PageID.5 Page 5 of 5



 1        35. Defendant knew or should have known that the subject accounts were uncollectable as a
 2     matter of law.
 3
          36. Upon information and belief, Defendant has no system in place to identify and cease
 4
       collection of debts that do not belong to the individual debtor.
 5
          37. As stated above, Plaintiff has been severely harmed by Defendant’s conduct.
 6

 7     WHEREFORE, Plaintiff MALIKAH L. ANDERSON respectfully prays this Honorable Court for
       the following relief:
 8
          a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 9           statute;
10        b. Award the Plaintiff statutory and actual damages, in an amount to be determined at trial, for
             the underlying FDCPA violations;
11        c. Award the Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C.
12           §1692k; and
          d. Award any other relief as this Honorable Court deems just and appropriate.
13
          Plaintiff demands trial by jury.
14

15
          Dated: April 30, 2021                      Respectfully submitted,
16
                                                     By: /s/ Alexander J. Taylor
17                                                   Alexander J. Taylor (Cal. Bar No. 332334)
                                                     SULAIMAN LAW GROUP, LTD
18                                                   2500 S. Highland Avenue
                                                     Suite 200
19
                                                     Lombard, Illinois 60148
20                                                   +1 331-307-7646
                                                     ataylor@sulaimanlaw.com
21

22

23

24

25

26

27

28
                                                          5
